I concur in the conclusion reached by Mr. Justice Budge, but am of the opinion we will do well to reserve a discussion of the effect of the provision in the contract and decree that, "in the event that the party of the first part shall die before the expiration of ten years from date hereof, and the party of the second part be then alive, then and in that event, the party of the second part shall be entitled to file and have allowed a claim against the estate of the party of the first part in the sum of $3,000," for those who may occupy the supreme bench of Idaho when the contingency sought to be provided for occurs, and the question is brought to the court for decision, if it ever is. A determination of the effect of that provision is not necessary to a decision of the question now before us, which is: Does the remarriage of respondent result in depriving her of the $35 a month alimony provided for her in the decree? The answer to that question should be in the affirmative.